UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2009 FORCE FUELS, INC. (Exact name of registrant as specified in its charter) Nevada 000-49993 56-2284320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4630 Campus Drive, Suite 101 Newport Beach, CA92660 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 949-999-8039 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Section 4 – Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. This amendment supplements, revises, and updates the Registrant’s Form 8-K filed October 13, 2009. A letter from Li & Company, PC addressed to the Securities and Exchange Commission is filed as Exhibit 16.2 to this amendment to the Registrant’s Current Report on Form 8-K filed on October 13, 2009. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits: Exhibit No. Description Letter of Li & Company, PC to the Securities and Exchange Commission dated October 21, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FORCE FUELS, INC. (Registrant) Date: October 21, 2009 By: /s/Oscar F. Luppi Oscar F. Luppi, President and Chief Executive Officer
